Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.

Response to Amendment
This Office Action is in response to Amendments filed on 07/21/2022, wherein Claims 1, 2, 4-6, 8, and 10-20 have been amended and a new claim 21 has been added. Claims 1-21 are pending.

Response to Arguments
Regarding 35 USC 103 rejection: Applicant’s arguments filed on 07/21/2022, with respect to the rejections of claims 1, 3-7, 9-11, and 13-16, and 19 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendments.

Regarding 35 USC 112(b) rejection: Applicant's arguments filed on 07/21/2022, with respect to 35 USC 112(b) rejection, have been fully considered and they are persuasive. The 35 USC 112(b) rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US20160272331 to Houssaye (hereinafter Houssaye) in view of US20090113896 to Fukuda (hereinafter Fukuda), in view of US9334807 to deGaribody (hereinafter deGaribody), in view of US20170227013A1 to Kumar et al. (Kumar), in further view of DE102017125363 to Yorifuji (hereinafter Yorufuji), and in further view of US20030132344 to Johnson et al. (hereinafter Johnson).

Regarding Claim 1:  Houssaye discloses:
“A method of supplying conditioned air to an aircraft cabin of an aircraft, the method comprising” (para 0001 – “The invention relates to the field of air conditioning in aircraft, and more particularly to air conditioning intended for supplying the pressurized cabin of an aircraft. The invention relates more particularly to an air conditioning system and method for an aircraft, and to an aircraft comprising a system of this kind”);
“receiving, with an air intake, compressed air” (para 0004 – “A compressed air flow, which is pressurized and at a high temperature, is thus withdrawn from the compressor stages of the main engines”; para 0014 – “The compression module makes it possible to compress the ambient air withdrawn from outside the aircraft”);
“cooling, with a primary heat exchanger and a secondary heat exchanger, the compressed air using ram air” (para 0025 – “the system comprises a thermal exchange module, for example a heat exchanger, arranged between the air compression module and the cooling module, configured for cooling the compressed air flow received from the air compression module by means of the flow of gaseous fluid delivered by the cooling module, and for routing, on the one hand, the compressed air flow thus cooled to the cooling module and, on the other hand, the flow of gaseous fluid to a heating module.”; para 0056 – “The thermal exchange module 9 comprises at least one heat exchanger configured for permitting heat exchange between the compressed air flow F2 received from the air orientation module 7 and a flow of gaseous fluid F5 coming from the cooling module 10”; para 0011 – “air conditioning system for a pressurized cabin of an aircraft, which is distinctive in that it comprises an air withdrawal module configured for withdrawing ambient air from outside the aircraft”);
“mixing, with a reheater which is fluidly connected to the secondary heat exchanger, the cooled air from the secondary heat exchanger with recirculated air from the aircraft cabin; condensing, with a condenser, the cooled air” (para 0015 – “When the compression increases the temperature of the withdrawn air to above the level required at the inlet of the cabin air conditioning module, the cooling module then receives and cools the compressed air flow to the temperature level required at the inlet of the cabin air conditioning module, for example −15° C. The cooled air is then provided to the air conditioning module of the aircraft in order to ensure the thermal regulation of and the supply of cool air to the pressurized cabin of the aircraft”; para 0064 – “The air conditioning module 40 comprises a mixer (not shown) configured for receiving the cooled air flow F4 from the cooling module 10 and for mixing said air flow with air from the cabin in order to provide the cabin with an air flow at the desired control temperature”; para 0070 – “the compressed air flow F3 passes through the condenser 12 in a step E61, during which the water vapor which may be present in the air flow is condensed.”); and
“delivering the condensed and cooled air to the aircraft cabin as conditioned air” (para 0013 – “The air thus cooled can then be routed to an air conditioning module of the cabin of the aircraft, which then adjusts the temperature of the air flow depending on the cabin settings in order to supply said cabin with cool air”).
	Houssaye is silent on:
“sensing, by a turbine inlet sensor, a turbine inlet temperature of the condensed and cooled air at an inlet of a turbine for an aircraft, wherein the turbine is a component of an environmental control system and the turbine inlet sensor is upstream of and adjacent to the inlet of the turbine; sensing, by a turbine inlet pressure sensor, a turbine inlet pressure of the condensed and cooled air at the inlet of the turbine; sensing, by a turbine outlet pressure sensor, a turbine outlet pressure of the condensed and cooled air at an outlet of the turbine; sensing, by a rotational speed sensor, a rotational speed of a rotor of the turbine; receiving, by a controller including processing circuitry and computer-readable memory, the sensed turbine inlet temperature, the sensed turbine inlet pressure, the sensed turbine outlet pressure, and the sensed rotational shaft speed; determining, by the controller, a flow coefficient using the turbine inlet pressure, the turbine outlet pressure, the rotational speed, and a turbine flow coefficient map, wherein the turbine flow coefficient map includes a set of empirically derived curves; determining, by the controller, a weight flow through the turbine using the flow coefficient, the turbine inlet temperature, a turbine inlet nozzle area, and the turbine inlet pressure, wherein determining the weight flow through the turbine is according to the following equation:

    PNG
    media_image1.png
    65
    178
    media_image1.png
    Greyscale
wherein 1' is the weight flow through the turbine; F. is the flow coefficient; A,, is the turbine inlet nozzle area; Pr'' is the turbine inlet pressure: and T is the turbine inlet temperature: 
determining, by the controller, whether the weight flow is within a target weight flow range; providing, by the controller, an output signal to a control valve based on the weight flow in response to the weight flow falling outside the target weight flow range; operating the control valve based upon the output signal.”
However, Fukuda discloses:
“sensing a turbine inlet temperature of the condensed and cooled air at an inlet of a turbine for an aircraft” (Fig.1, reference number T4; para 0013 – “the control apparatus accurately obtains the temperature of the gas at the inlet of the turbine”; para 0045 – “The gas-turbine engine-system 1 is applied to, for example, a vertical takeoff and landing aircraft.”);
“sensing a turbine inlet pressure of the condensed and cooled air at the inlet of the turbine” (Fig. 1, reference number P4; para 0012 – “a turbine-inlet gas pressure detection unit that detects a pressure of the gas at an inlet of the turbine”);
”sensing a turbine outlet pressure of the condensed and cooled air at an outlet of the turbine” (Fig. 1, reference number P6; para 0047 – “a pressure sensor that detects the pressure P3 at the outlet of the compressor 10”; para 0063 – “The engine control ECU 2 receives detection signals from the various sensors to obtain the inlet air temperature T3 of the combustion chamber 11 and the outlet air pressure P3 of the compressor 10 (S10)”);
“sensing, by a rotational speed sensor, a rotational speed of a rotor of the turbine” (Fig. 1; para 0047 – “Various sensors (not shown) are provided to and near the gas-turbine engine 3 to detect various state quantities that are required for the control executed by the engine control ECU 2. There are provided, for example, a temperature sensor that detects the atmospheric temperature T0 (the temperature of the air taken in the compressor 10), a pressure sensor that detects the atmospheric pressure P0 (the pressure of the air taken in the compressor 10), a pressure sensor that detects the pressure P3 at the outlet of the compressor 10 (the pressure at the inlet of the combustion chamber 11), a temperature sensor that detects the temperature T3 of the air at the inlet of the combustion chamber 11 (the temperature of the air at the outlet of the compressor 10), and an engine speed sensor that detects the rotational speed of the rotating shaft 13 (the engine speed N)”);
“receiving, by a controller including processing circuitry and computer-readable memory, the sensed turbine inlet temperature” (para 0013 – “the control apparatus accurately obtains the temperature of the gas at the inlet of the turbine”);
“the sensed turbine inlet pressure” (para 0015 – “a turbine-inlet gas pressure detection unit that detects a pressure of the gas at the inlet of the turbine”);
“the sensed rotational shaft speed” (para 0047 – “an engine speed sensor that detects the rotational speed of the rotating shaft 13”);
“determining, by the controller, a flow coefficient using the turbine inlet pressure” (para 0011 – “In the control apparatus according to the first aspect of the invention, the characteristic value exhibited by the turbine may be a flow-rate coefficient of the turbine; and the control apparatus may further include a first combustion chamber-supplied air flow-rate calculation unit that calculates the flow-rate of the air supplied to the combustion chamber using the flow-rate coefficient of the turbine”),
“the turbine outlet pressure” (para 0063 – “The engine control ECU 2 receives detection signals from the various sensors to obtain the inlet air temperature T3 of the combustion chamber 11 and the outlet air pressure P3 of the compressor 10 (S10)”), 
“the rotational speed, and” (para 0047 – “an engine speed sensor that detects the rotational speed of the rotating shaft 13”);
“a turbine flow coefficient map” (Fig. 3; para 0024 – “FIG. 3 is a graph showing the flow characteristic of a turbine of a gas-turbine engine, the flow characteristic being the relationship between the turbine expansion ratio and the turbine flow-rate coefficient”); 
“determining, by the controller, a weight flow through the turbine using the flow coefficient, the turbine inlet temperature, a turbine inlet nozzle area, and the turbine inlet pressure” (para 0010 – “In the control apparatus according to the first aspect of the invention, the physical quantity related to the air in the gas-turbine engine may be a flow-rate of the air supplied to the combustion chamber. The control apparatus calculates the flow-rate of the air supplied to the combustion chamber using the characteristic value exhibited by the turbine, obtains the flow-rate of the fuel supplied to the combustion chamber based on the flow-rate of the air supplied to the combustion chamber”);
“wherein determining the weight flow through the turbine is according to the following equation: 

    PNG
    media_image1.png
    65
    178
    media_image1.png
    Greyscale
wherein W is the weight flow through the turbine; 
Fc is the flow coefficient; AN , is the turbine inlet nozzle area; PT IT is the turbine inlet pressure; and T is the turbine inlet temperature (the claimed equation could be easily derived from equation (4) in para 0060 after simple transformation, added by examiner; para 0057 - “The flow-rate coefficient Q4 based on the above-described turbine characteristic is defined by Equation (1)… G4 is the flow-rate of the gas flowing into the turbine, T4 is the temperature of the gas at the inlet of the turbine, and P4 is the pressure of the gas at the inlet of the turbine”);
“determining, by the controller, whether the weight flow is within a target weight flow range” (para 0017 – “The control apparatus includes: a target combustion chamber-supplied air flow-rate detection unit that detects a target flow-rate of the air supplied to the combustion chamber when the operating state of the compressor is near the border of a surging range (interpreted as within a target weight flow range, added by examiner) of the compressor”; para 0056 – “The lower limit of the choke range is 1.8 when the turbine is a single-step simple nozzle, and 2 to 2.5 when the turbine is a double-step nozzle”);
“providing, by the controller, an output signal to a control valve based on the weight flow in response to the weight flow falling outside the target weight flow range; operating a control valve based upon the output signal” (Fig. 1, reference number 6; para 0049 – “The opening amount of the flow-rate control valve 6 is changed by the actuator. The flow-rate control valve 6 receives a load flow-rate control signal from the load control ECU 5”; para 0056 – “When the turbine is formed of a nozzle, the flow of the combustion gas chokes when the turbine expansion ratio exceeds a threshold value (interpreted as the weight flow is outside the target flow range, added by examiner) (i.e., the speed, at which the combustion gas flows, is maintained substantially constant when the turbine expansion ratio exceeds the lower limit of the choke range). The lower limit of the choke range is 1.8 when the turbine is a single-step simple nozzle, and 2 to 2.5 when the turbine is a double-step nozzle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, disclosed by Houssaye, as taught by Fukuda, in order to implement the airflow conditions directly at the turbine inlet and improve the accuracy of airflow monitoring.
Houssaye/Fukuda combination is silent on:
“sensing, by a turbine inlet sensor, a turbine inlet temperature of an air flow at an inlet of a turbine, wherein the turbine is a component of an environmental control system and the turbine inlet sensor is upstream of and adjacent to the inlet of the turbine, and wherein the air flow is compressed bleed air from a gas turbine engine; sensing, by a turbine inlet pressure sensor, a turbine inlet pressure of the air flow at the inlet of the turbine; sensing, by a turbine outlet pressure sensor, a turbine outlet pressure of the air flow at an outlet of the turbine; wherein the turbine flow coefficient map includes a set of empirically derived curves; defining weight flow values that are safe for passengers within a cabin of the aircraft”.
	However, deGaribody discloses:
“sensing, by a turbine inlet sensor, a turbine inlet temperature of an air flow at an inlet of a turbine, wherein the turbine is a component of an environmental control system and the turbine inlet sensor is upstream of and adjacent to the inlet of the turbine, and wherein the air flow is compressed bleed air from a gas turbine engine; sensing, by a turbine inlet pressure sensor, a turbine inlet pressure of the air flow at the inlet of the turbine” (Fig. 3; Abstract – “Methods and apparatus to determine airflow conditions at an inlet of an engine are disclosed herein. An example apparatus disclosed herein includes a sensor disposed at an inlet of an engine (i.e. turbine inlet sensor, added by examiner) to measure a pressure characteristic, a temperature characteristic and a velocity characteristic of an airflow moving through the inlet and a processor to determine an air mass flow rate based on the pressure characteristic, the temperature characteristic and the velocity characteristic measured at the engine inlet”; para 0039 – “This information provided by the sensor 340, for example, is processed by a signal processor to determine or measure a temperature of the air, a pressure of the air, a velocity of the air flowing though the inlet 312, a density of the air, mass flow rate of the air through the inlet 312 and/or other airflow characteristic(s). For example, data provided from the sensor 340 to the signal processor may include an aggregate of air particles in the volume of air 402 to determine air pressure, air temperature, air velocity, air density, and/or air mass flow rate through the inlet 312. Thus, a single sensor 340 receives the backscattered energy 406 to detect air pressure, air temperature, air velocity, air density, air mass flow rate, and/or other airflow characteristic(s) at the inlet 312.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, disclosed by Houssaye/Fukuda combination, as taught by deGaribody, in order to have the opportunity to sense the airflow conditions directly at the turbine inlet and improve the accuracy of airflow monitoring. 
Both Houssaye/Fukuda combination and deGaribody are silent on:
“sensing, by a turbine outlet pressure sensor, a turbine outlet pressure of the air flow at an outlet of the turbine”.
However, Yorifuji discloses:
“sensing, by a turbine outlet pressure sensor, a turbine outlet pressure of the air flow at an outlet of the turbine” (para 0009 – “The control device detects the following state variables directly or indirectly with sensors. The state quantities include: a current value Pds of a downstream turbine pressure, which is an exhaust passage internal pressure (i.e. turbine outlet pressure) on an exhaust side of the turbine;”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 1, disclosed by Houssaye/Fukuda/deGaribody combination, as taught by Yorifuji, in order to have the opportunity to measure pressure directly at the turbine outlet and improve the accuracy of exhaust monitoring.
Both Houssaye/Fukuda/deGaribody combination and Yorifuji are silent on:
“wherein the turbine flow coefficient map includes a set of empirically derived curves”.
However, Kumar discloses:
“wherein the turbine flow coefficient map includes a set of empirically derived curves” (Fig. 6; para 0035 – “Map 600 includes a plurality of turbocharger speed lines, for example speed line 604, which are illustrated in solid lines. For each respective speed line, optimal air flow for the turbocharger may be to the right of a surge level 602 and to the left of the choke line 603 (the boundary of which may be referred to as a choke level”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 1, disclosed by Houssaye/Fukuda/deGaribody/Yorifuji combination, as taught by Kumar, in order to use the map instead of providing an extra sensor to the system. Using the map instead of extra sensor would eliminate the need of extra sensor and hence not increase the weight of the system and not to increase the fuel use rate. 
Houssaye/Fukuda/deGaribody/Yorifuji/Kumar combination is silent on:
“defining weight flow values that are safe for passengers within a cabin of the aircraft”.
	However, Johnson discloses:
“defining weight flow values that are safe for passengers within a cabin of the aircraft” (para 0010 – “The present invention is directed toward methods and apparatuses for controlling aircraft airflow… in one aspect of the invention, the air scoop can increase the descent rate of the aircraft and provide pressurization for the interior of the aircraft (interpreted as the weight flow value that is safe for passengers within a cabin of the aircraft, added by examiner).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 1, disclosed by Houssaye/Fukuda/deGaribody/Yorifuji/Kumar combination, as taught by Johnson, in order to ensure that the pressure inside the aircraft cabin is close to the atmospheric, which is safe for the passengers.

Regarding Claim 3:  The Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination discloses the method of Claim 1 (see the rejection for Claim 1).
Fukuda further discloses:
“wherein the control valve is located upstream of the turbine inlet temperature sensor and the turbine inlet pressure sensor” (Fig. 1, reference Number 6; para 0047 – “Various sensors (not shown) are provided to and near the gas-turbine engine 3 to detect various state quantities that are required for the control executed by the engine control ECU 2. There are provided, for example, a temperature sensor that detects the atmospheric temperature T0 (the temperature of the air taken in the compressor 10), a pressure sensor that detects the atmospheric pressure P0”; para 0049 – “The flow-rate control valve 6 receives a load flow-rate control signal from the load control ECU 5. The actuator is driven according to the load flow-rate control signal to open or close the flow-rate control valve 6”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 1, disclosed by Houssaye/Fukuda/deGaribody/Yorifuji/Kumar combination, as taught by Fukuda, in order to ensure that the pressure inside the aircraft cabin is close to the atmospheric, which is safe for the passengers.

Regarding Claim 4:  The Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination discloses the method of Claim 1 (see the rejection for Claim 1).
Fukuda further discloses:
“wherein the control valve is located downstream of the turbine outlet pressure sensor” (Fig. 1, reference Number 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 1, disclosed by Houssaye/Fukuda/deGaribody/Yorifuji/Kumar combination, as taught by Fukuda, in order to ensure that the pressure inside the aircraft cabin is close to the atmospheric, which is safe for the passengers.

Regarding Claim 5:  The Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination discloses the method of Claim 1 (see the rejection for Claim 1).
Fukuda further discloses:
“further comprising: opening the control valve when the weight flow through the turbine is below the target weight flow range” (para 0011 – “The control apparatus calculates the flow-rate of the air supplied to the combustion chamber using the turbine flow-rate coefficient, when the operating state of the turbine is in the range in which the turbine chokes (the actual use range of the engine), and executes the combustion control based on the flow-rate of the air supplied to the combustion chamber. In the range in which the turbine chokes, the turbine flow-rate coefficient is maintained at a constant value (a specific value corresponding to the type of the engine”); para 0012 – “The control apparatus according to the first aspect of the invention may further include: a turbine-supplied gas flow-rate detection unit that detects a flow-rate of the gas supplied to the turbine when the operating state of the turbine is in the range in which the turbine chokes”; para 0056 – “When the turbine is formed of a nozzle, the flow of the combustion gas chokes when the turbine expansion ratio exceeds a threshold value (interpreted as the weight flow is below the target flow range, added by examiner) (i.e., the speed, at which the combustion gas flows, is maintained substantially constant when the turbine expansion ratio exceeds the lower limit of the choke range). The lower limit of the choke range is 1.8 when the turbine is a single-step simple nozzle, and 2 to 2.5 when the turbine is a double-step nozzle”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 1, disclosed by Houssaye/Fukuda/deGaribody/Yorifuji/Kumar combination, as taught by Fukuda, in order to ensure that the pressure inside the aircraft cabin is close to the atmospheric, which is safe for the passengers.

Regarding Claim 6:  The Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination discloses the method of Claim 1 (see the rejection for Claim 1).
Fukuda further discloses:
“further comprising: closing the control valve when the weight flow through the turbine is above the target weight flow range” (para 0011 – “The control apparatus calculates the flow-rate of the air supplied to the combustion chamber using the turbine flow-rate coefficient, when the operating state of the turbine is in the range in which the turbine chokes (the actual use range of the engine), and executes the combustion control based on the flow-rate of the air supplied to the combustion chamber. In the range in which the turbine chokes, the turbine flow-rate coefficient is maintained at a constant value (a specific value corresponding to the type of the engine”); para 0012 – “The control apparatus according to the first aspect of the invention may further include: a turbine-supplied gas flow-rate detection unit that detects a flow-rate of the gas supplied to the turbine when the operating state of the turbine is in the range in which the turbine chokes”; para 0056 – “When the turbine is formed of a nozzle, the flow of the combustion gas chokes when the turbine expansion ratio exceeds a threshold value (interpreted as the weight flow is above the target flow range, added by examiner) (i.e., the speed, at which the combustion gas flows, is maintained substantially constant when the turbine expansion ratio exceeds the lower limit of the choke range). The lower limit of the choke range is 1.8 when the turbine is a single-step simple nozzle, and 2 to 2.5 when the turbine is a double-step nozzle”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 1, disclosed by Houssaye/Fukuda/deGaribody/Yorifuji/Kumar combination, as taught by Fukuda, in order to ensure that the pressure inside the aircraft cabin is close to the atmospheric, which is safe for the passengers.

Regarding Claim 9: The Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination discloses the method of Claim 1 (see the rejection for Claim 1).
Kumar further discloses:
“wherein the turbine flow coefficient map is plotted as a pressure ratio of the turbine outlet pressure over the turbine inlet pressure as a function of the rotational speed versus the flow coefficient” (Fig. 6; para 0034 – “FIG. 6 is an example compressor map 600 showing the pressure ratio across the compressor on the vertical axis, while the mass flow through the compressor is depicted on the horizontal axis”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 1, disclosed by the Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination, as taught by Kumar, in order to improve the representation of the pressure ration and hence to make the determination of a mass flow more accurate.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination in further view of NPL Fogarty (hereinafter Fogarty).

Regarding Claim 10: Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination discloses the method of Claim 9 (see the rejection for Claim 9).
The Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination is silent on
“wherein the pressure ratio of the turbine outlet pressure over the turbine inlet pressure is plotted on an x-axis as a function of the rotational speed and the flow coefficient is plotted on a y-axis”.
However, Fogarty teaches “wherein the pressure ratio of the turbine outlet pressure over the turbine inlet pressure is plotted on a x-axis as a function of the rotational speed and the flow coefficient is plotted on a y-axis” (Figure 7.4, page 159).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 9, disclosed by the Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination, as taught by the reference of Fogarty, in order to ease the flow coefficient estimation when the pressure ratio and the rotation speed of the turbine are known, and use the map entering the pressure ratio values for the specific speed value, and using the predetermined curve to operate the system of air turbine more efficiently and save the fuel as a result.

Regarding Claim 11: Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination discloses the method of Claim 9 (see the rejection for Claim 9).
The Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination is silent on:
“wherein the flow coefficient is mapped based on the pressure ratio of the turbine outlet pressure over the turbine inlet pressure and the set of empirically defined curves”.
However, Fogarty teaches “wherein the flow coefficient is mapped based on the pressure ratio of the turbine outlet pressure over the turbine inlet pressure and the set of empirically defined curves” (Figure 7.4, page 159).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 9, disclosed by the Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination, as taught by the reference of Fogarty, in order to ease the flow coefficient estimation when the pressure ratio and the rotation speed of the turbine are known, and use the map entering the pressure ratio values for the specific speed value, and using the predetermined curve to operate the system of air turbine more efficiently and save the fuel as a result.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination in view of US20140208764 to Ekanayake et al. (hereinafter Ekanayake).

Regarding Claim 7: the Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination discloses the method of Claim 1 (see the rejection for Claim 1).
The Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination is silent on:
“further comprising: communicating the output signal to a display which indicates the weight flow through the turbine to a user”.
However, Ekanayake discloses:
“further comprising: communicating the output signal to a display which indicates the weight flow through the turbine to a user” (para 0027 – “The SpeedTronic controller monitors various sensors and other instruments associated with a turbine engine. In addition to controlling certain turbine functions, such as fuel flow rate, the SpeedTronic controller generates data from its turbine sensors and presents that data for display to the turbine operator”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 1, disclosed by the Houssaye/Fukuda/deGaribody/Kumar/Yorifuji combination, as taught by Ekanayake, in order to make the data provided for the user, more understandable and quick to apprehend, so the decision to change the air flow could be made faster and hence increase the safety.

Regarding Claim 16: the Houssaye/Fukuda/deGaribody/Kumar combination discloses the system of Claim 13 (see the rejection for Claim 13).
The Houssaye/Fukuda/deGaribody/Kumar combination is silent on:
“further comprising: a display communicatively connected to the controller, wherein the display is configured to indicate the determined weight flow to a user based upon the output signal”.
However, Ekanayake discloses:
“further comprising: a display communicatively connected to the controller, wherein the display is configured to indicate the determined weight flow to a user based upon the output signal” (para 0027 – “The SpeedTronic controller monitors various sensors and other instruments associated with a turbine engine. In addition to controlling certain turbine functions, such as fuel flow rate, the SpeedTronic controller generates data from its turbine sensors and presents that data for display to the turbine operator”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 13, disclosed by the Houssaye/Fukuda/deGaribody/Kumar combination, as taught by Ekanayake, in order to make the data provided for the user, more understandable and quick to apprehend, so the decision to change the air flow could be made faster and hence increase the safety.
With regards to Claim 13, Houssaye/Fukuda/deGaribody/Kumar/Yorifuji/Johnson combination discloses the claimed limitations as disclosed with regards to Claim 1.
With regards to Claim 14, Houssaye/Fukuda/deGaribody/Kumar/Yorifuji/Johnson combination discloses the claimed limitations as disclosed with regards to Claim 13.
With regards to Claim 15, Houssaye/Fukuda/deGaribody/Kumar/Yorifuji/Johnson combination discloses the claimed limitations as disclosed with regards to Claim 13.
With regards to Claim 19, Houssaye/Fukuda/deGaribody/Kumar/Yorifuji/Johnson combination discloses the claimed limitations as disclosed with regards to Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US4430867 to Warner (hereinafter Warner) discloses the air cycle refrigeration system for cooling and ventilating and enclosure such as an aircraft cabin, a circulation heat exchanger and a sink heat exchanger.
	US5461882 to Zywiak (hereinafter Zywiak) discloses an air cycle environmental control system for an aircraft cabin, which utilizes cabin exhaust air to power a first stage turbine.
US20110108239A1 to Bruno et al. (hereinafter Bruno) discloses the hybrid cooling system for aircraft applications.
US20160311540A1 to DeValve (hereinafter DeValve) discloses the modular environmental air conditioning system for providing conditioned air to a conditioned air space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863